                       Case 1:19-cv-07207-ER Document 14 Filed 10/05/20 Page 1 of 12
DocuSign Envelope ID: 0AA09E8A-E69O-4BO8-894F-48A2A6222DAA




            UNITED STATES DISTRICT COURT
            SOUTHERN DISTRICT OF NEW YORK
            -------------------------------------------------------· X
            VALENTIN REID, on behalf of himself and all
            others similarly situated,
                                                                         Case No. 19-cv-7207 (ER)
                                                       Plaintiffs,

                               -against-

            WILLING BEAUTY COMPANY, LLC,

                                                       Defendant.
            -------------------------------------------------------· X

                                                       CONSENT DECREE

                               1.     This Consent Decree is entered into as of the Effective Date, as defined

            below in Paragraph 10, by and between the following parties: Plaintiff Valentin Reid

            ("Plaintiff') and Defendant WBC Group, LLC (sued herein as Willing Beauty Company,

            LLC) ("Defendant"). Plaintiff and Defendant shall hereinafter be collectively referred to as the

            "Patties" for the purposes and on the terms specified herein.

                                                             RECITALS

                               2.     Title III of the Americans with Disabilities Act of 1990 ("ADA"), 42

             U.S.C. §§ 12181-12189 ("ADA") and its implementing regulation, 28 C.F.R. pt. 36, prohibit

            discrimination on the basis of disability in the full and equal enjoyment of the goods,

            services, facilities, privileges, advantages, and accommodations by any private entity that

            owns, leases (or leases to), or operates any place of public accommodation. 42 U.S.C. §

            12182(a); 28 C.F.R. § 36.201(a).

                               3.     On or about August 1, 2019, Plaintiff filed an action in the United States

            District Court for the Southern District of New York (the "Court"), captioned Valentin Reid v.

             Willing Beauty Company, LLC, Case Number: 19-cv-7202 (ER) (the "Action"). Plaintiff

            4846-2597-7539.1                                         1
Case 1:19-cv-07207-ER Document 14 Filed 10/05/20 Page 2 of 12
Case 1:19-cv-07207-ER Document 14 Filed 10/05/20 Page 3 of 12
Case 1:19-cv-07207-ER Document 14 Filed 10/05/20 Page 4 of 12
Case 1:19-cv-07207-ER Document 14 Filed 10/05/20 Page 5 of 12
Case 1:19-cv-07207-ER Document 14 Filed 10/05/20 Page 6 of 12
Case 1:19-cv-07207-ER Document 14 Filed 10/05/20 Page 7 of 12
Case 1:19-cv-07207-ER Document 14 Filed 10/05/20 Page 8 of 12
Case 1:19-cv-07207-ER Document 14 Filed 10/05/20 Page 9 of 12
Case 1:19-cv-07207-ER Document 14 Filed 10/05/20 Page 10 of 12
Case 1:19-cv-07207-ER Document 14 Filed 10/05/20 Page 11 of 12
Case 1:19-cv-07207-ER Document 14 Filed 10/05/20 Page 12 of 12




                                 New York, New York
                                 Dated: October 5, 2020
